          Case 1:19-cv-00214-AJ Document 3 Filed 03/05/19 Page 1 of 33




                             THE STATE OF NEW HAMPSHIRE
                                   SUPERIOR COURT
                                  STRAFFORD COUNTY


       I, Kimberly T. Myers, Clerk of the Superior Court of the State of New Hampshire for

the County of Strafford, the same being a court of record having a seal, and having

custody of the records of the said Superior Court, do hereby certify that the attached are

true copies of the Complaint, Summon in a Civil Action, Acceptance of Service, Notice of

Removal to Strafford County Superior Court, Notice of Removal to Clerk of Court. in the

action 219-2019-CV-41 Jennifer Artesi v. Demoulas Super Market and Dennis Labatte

of said Superior Court.




                                                 In witness whereof I have hereunto set my hand

                                                     and affixed the seal of said Superior Court at
                                                                  this 1st day of March A.D. 2019




                                                                                   Clerk of Superior Court




                          This is a Service Document For Case: 219-2019-CV-00041
                                           Strafford Superior Court
                                              3/5/2019 10:20 AM
                                                                                                                             Filed
                                                                                                     File Date: 1/23/2019 8:35 PM
            Case 1:19-cv-00214-AJ Document 3 Filed 03/05/19 Page 2 of 33                                 Strafford Superior Court
                                                                                                                E-Filed Document




                                 STATE OF NEW HAMPSHIRE

STRAFFORD, SS.                                                                      SUPERIOR COURT
                                                                                   219-2019-CV-00041

                              Jennifer Artesi f/k/a Jennifer Tapscott
                                      173 Beauty Hill Road
                                  Center Barnstead, NH 03225

                                                   v.

                       Demoulas Super Markets, Inc. d/b/a Market Basket
                                      875 East Street                               True Copy Attest
                                Tewksbury, MA 01876-1495

                                                  and                              Kimberly T. Myers, Clerk of Court
                                                                                          March 1, 2019
                                       Dennis Labatte
                                       27 Anita Street
                                    Rochester, NH 03867
                     c/o Demoulas Super Markets, Inc. d/b/a Market Basket
                                       875 East Street
                                Tewksbury, MA 01876-1495


                                           COMPLAINT

       NOW COMES Jennifer Artesi, f/k/a Jennifer Tapscott, Plaintiff, by and through her

attorney, Law Office of Leslie H. Johnson, PLLC, and complains against Demoulas Super

Markets, Inc. d/b/a Market Basket, and Dennis Labatte, Defendants, and in support hereof states

as follows:

       1.      Ms. Artesi requests a trial by jury.

       2.      Ms. Artesi, a female, brings this action pursuant to the statutory and common laws

of the State of New Hampshire, particularly New Hampshire’s law against discrimination, NH

RSA 354-A, et. seq., and Title VII, including for gender discrimination/termination, and hostile

environment, and against the individual Labatte for aidding and abetting the discrimination; and

for disability discrimination/termination and failure to accommodate which are also contrary to

                                                    1

                          This is a Service Document For Case: 219-2019-CV-00041
                                           Strafford Superior Court
                                              3/5/2019 10:20 AM
            Case 1:19-cv-00214-AJ Document 3 Filed 03/05/19 Page 3 of 33



NH RSA 354-A, et. seq., and to the Americans with Disabilities Act (ADA), 42 USC §12101, et.

seq., as amended, including the ADA Amendments Act of 2008, Pub. L. No. 110-325, 122 Stat.

3553 (ADAAA” or “amended Act”). Ms. Artesi also asserts a claim for violation of the FMLA.

Ms. Artesi asserts and requests all equitable relief and all damages as allowed by law and
                                                                     True Copy Attest
particularly under the relevant statutory schemes cited herein.

                                 VENUE AND JURISDICTION Kimberly T. Myers, Clerk of Court
                                                                          March 1, 2019
       3.      Venue and jurisdiction are proper as Ms. Artesi worked for Defendant Demoulas,

including at the Market Basket location at 60 Tri City Road, Somersworth, County of Strafford,

NH 03879.

                                            PARTIES

       4.      Jennifer Artesi, fka Jennifer Tapscott, (“Ms. Artesi” or “Plaintiff”), is a female, of

173 Beauty Hill Road, Center Barnstead, County of Belknap, NH 03225.

       5.      Demoulas Super Markets, Inc. d/b/a Market Basket (“Demoulas” or collectively

with Labatte as “Defendants”), is a foreign corporation doing business in New Hampshire with a

principal office address of 875 East Street, Tewksbury, MA 01876, and owns and operates

Market Basket in Somersworth, NH. Demoulas was the employer of Labatte, Ms. Artesi, and

other employees at that location, and is responsible for their actions under the theories of

respondeat superior and vicarious liability. Demoulas is also directly liable for the actions of

their supervisors.

       6.      Dennis Labatte (“Labatte”), a male, was the Store Manager of the Somersworth

Market Basket at most times complained of and was a supervisor of Plaintiff (“Ms. Artesi”).

Labatte is a male, believed to reside at 27 Anita Street, Rochester, NH 03867; or, alternatively

may be reached c/o Demoulas Super Markets, Inc., 875 East Street, Tewksbury, MA 01876.



                                                 2
                                                                    True Copy Attest
             Case 1:19-cv-00214-AJ Document 3 Filed 03/05/19 Page 4 of 33

                                                                   Kimberly T. Myers, Clerk of Court
                                                                          March 1, 2019
Labatte aided and abetted Demoulas in committing discrimination, harassment, and creating a

hostile, intimidating and offensive work environment for Ms. Artesi, which effected the terms,

conditions, and privileges of her employment. Labatte also retaliated against Ms. Artesi. These

actions were because of Ms. Artesi’s gender (female), and her disability.

       7.       On or about 06/22/17, Ms. Artesi filed a timely Charge of Discrimination against

Defendants with the New Hampshire Commission for Human Rights, being Charge #EDG(R)

0144-17/16D-2017-00164, which was dually filed with the EEOC. Ms. Artesi removed her

Charge from the Commission on or about 12/31/18 to file in Court. Ms. Artesi, through counsel,

recently requested a Right to Sue letter from the EEOC, which is a rubber stamp to the

withdrawal from the Commission, but because of the government shutdown, received a message

back that “[d]ue to the lapse of appropriations, we are currently closed and I am not available to

respond to your message. I will return your email when the government re-opens.” Ms. Artesi

expects to receive the Right to Sue letter in the relatively near future, which will complete the

administrative process on the federal discrimination and retaliation claims. Ms. Artesi has

exhausted her administrative remedies to the extent possible and is filing this lawsuit within the

statutory timeframes. Ms. Artesi has filed this Complaint with all counts to avoid duplicative

pleadings.

                                      STATEMENT OF FACTS

       8.       Ms. Artesi was employed by Demoulas Super Markets, Inc., dba Market Basket

for approximately 29 years, from approximately February 1990 until on or about 03/06/17, when

she was wrongfully terminated for discriminatory and retaliatory reasons. Ms. Artesi performed

her job well at all times and received excellent reviews.

       9.       The Market Basket at which Ms. Artesi worked during most times relevant to this



                                                 3
                                                                     True Copy Attest
              Case 1:19-cv-00214-AJ Document 3 Filed 03/05/19 Page 5 of 33

                                                                    Kimberly T. Myers, Clerk of Court
                                                                           March 1, 2019
Complaint is located at 60 Tri City Road, Somersworth, NH 03879. Prior thereto, Ms. Artesi

had worked in the Rochester Market Basket.

        10.      Ms. Artesi was discriminated against on the basis of her gender and because of

her disability and/or perceived disability as further outlined below. Ms. Artesi was a qualified

person with a disability, and had a disability, was regarded as having a disability and/or had a

record of having a disability. At all times Ms. Artesi was able to perform her job with or without

reasonable accommodations.

        11.      In approximately April/May 2006, while Ms. Artesi and Labatte were both

working at Demoulas’s store in Rochester NH, Ms. Artesi had been out sick with the flu. When

Ms. Artesi returned to work, Labatte said, “How was your vacation?” insinuating she did not

have the flu at all. Labatte then gave Ms. Artesi a hard time because she was wearing pants with

side pockets. However, when Ms. Artesi named another employee who was also wearing pants

with side pockets, Labatte yelled, “We’re not talking about her!” Ms. Artesi and Labatte’s

conversation became heated and he went to management and stated he did not want her in the

store any longer. Ms. Artesi was transferred to Defendant Demoulas’s store in Somersworth NH

by the next day.

        12.      In approximately 2012, Labatte was transferred to Demoulas’s store in

Somersworth NH. On his first day there, he walked by Ms. Artesi and said to the manager

showing him around, “How many times does she call in each week?” Defendant Labatte’s

harassment of Ms. Artesi promptly commenced on the very first day he began working at the

Somersworth store. This Complaint gives examples of harassment and discrimination and is not

all inclusive.

        13.      On or about the 03/26/14, Ms. Artesi had to undergo a (female) surgery due to



                                                 4
             Case 1:19-cv-00214-AJ Document 3 Filed 03/05/19 Page 6 of 33



various complications she was experiencing. Shortly after returning to work, Ms. Artesi was

subjected to harassment on the basis of disability/perceived disability and gender with comments

made by Labatte, including but not limited to the following:
                                                                    True Copy Attest
                a.     “You’re all worn out…Too old.”

                b.     “If you had a kid, it wouldn’t be right.”   Kimberly T. Myers, Clerk of Court
                                                                          March 1, 2019

                c.     “Good morning ladies. Oh you too, Jenn.”

       14.      On or about 03/30/16, Ms. Artesi had another (female) surgery which required her

absence from work until on or about 05/16/16. Unfortunately, approximately 2 weeks after

returning to work, Ms. Artesi pulled a muscle at work and was placed back out of work for

approximately 2 weeks and returned to work in mid-June 2016.

       15.      In Spring/Summer 2016, Tim Shea became the new District Produce Supervisor

for the Somersworth store.

       16.      In approximately early June 2016, Ms. Artesi was again subjected to harassment

on the basis of disability/perceived disability and gender (these comments refer to her surgery)

with comments by Labatte, including but not limited to the following:

                a.     “What are you good for now?”

                b.     “What guy would want you now?”

                c.     “You’re not all right.”

       17.      On or about 09/18/16, Ms. Artesi got married. Upon returning to work after her

wedding, Ms. Artesi was subjected to harassment by Labatte with comments including, but not

limited to, the following:

                a.     “You’ll always be Tapscott” (Ms. Artesi’s maiden name.)

                b.     “How long do you think it’s going to last? It won’t be long.” (This



                                                 5
             Case 1:19-cv-00214-AJ Document 3 Filed 03/05/19 Page 7Attest
                                                        True Copy   of 33


                                                                    Kimberly T. Myers, Clerk of Court
       comment referred to Ms. Artesi’s marriage.)                         March 1, 2019


                c.     “Poor guy.” (This comment referred to Ms. Artesi’s husband.)

                d.     In addition, Ms. Artesi was told by another employee that Labatte said:

                       i.         “Her husband is using her for her insurance.”

                       ii.        “She’s had so many relationships. She’s a slut.”

       18.      In addition, Ms. Artesi suffered other discrimination and/or retaliation by Labatte

including, but not limited to, the following:

                a.     Checking Ms. Artesi’s time card punches while others were knowingly

       milking the clock, but he would not check theirs.

                b.     Issuing a warning to Ms. Artesi for not having her hair net on correctly

       (some hair was hanging out of the net), while other employees were not even wearing

       their hair nets, which was against company policy, but Labatte did not speak to them to

       correct their hair nets;

                c.     Attempting to humiliate Ms. Artesi by saying, “Put your hair net on.

       Jerry’s not here to impress.” (Jerry was another manager.)

                d.     Ms. Artesi was also informed Labatte made the following comments:

                       i.         “Ms. Artesi has an alcohol problem.”

                       ii.        “I think she’s drinking during lunch.

                       iii.       When Ms. Artesi had lunch with a male co-worker: “What’s up

       with those two? I think they have something going on.”

                       iv.        “I want her gone.”

                       v.         “She’s a hypochondriac.”

       19.      Because Labatte was the Store Manager, Ms. Artesi was afraid that if she reported



                                                    6
                                                                        True Copy Attest
             Case 1:19-cv-00214-AJ Document 3 Filed 03/05/19 Page 8 of 33

                                                                       Kimberly T. Myers, Clerk of Court
                                                                              March 1, 2019
his inappropriate actions that she would lose her job. Ms. Artesi did, however, tell Jerry Paquette,

Assistant Store Manager, on several occasions what Labatte said or did to her. Mr. Paquette

would simply shake his head in disgust and/or refer to Labatte as being very unprofessional. Ms.

Artesi also informed Mandy Barnum, Produce Manager and Ms. Artesi’s direct supervisor, what

Labatte said or did to her. Ms. Barnum instructed Ms. Artesi to “write stuff down.” Even through

Ms. Artesi reported many of Labatte’s actions and comments to two managers, Labatte’s

inappropriate actions continued, apparently neither addressed nor corrected by Demoulas.

       20.      On or about 12/29/16, Ms. Artesi was hospitalized for a medical condition that

constitutes a disability. Ms. Artesi was not permitted to have or use a telephone or to contact

anyone outside of the hospital. Therefore, on or about 12/30/16 at approximately 6 AM, Ms.

Artesi’s husband contacted Demoulas and spoke with David James, a co-worker of Ms. Artesi.

Because Ms. Barnum was not in yet, Ms. Artesi’s husband called again at 6:15 AM and spoke

with Mr. James, reiterating that his wife had been hospitalized and therefore would not be in to

work. Ms. Artesi’s husband asked Mr. James to relay this information to Ms. Barnum

immediately upon her arrival to work.

       21.      On or about 01/03/17 at approximately 9:30 AM, Gary (Ms. Artesi’s uncle) hand-

delivered to Mr. Paquette a doctor’s note dated 01/02/17 confirming Ms. Artesi had been

hospitalized and that her discharge date was unknown at the time.

       22.      On or about 01/04/17, Jeannine Miller, Ms. Artesi’s case worker at the facility

where she was an inpatient, contacted Demoulas (Rachel in HR) and requested FMLA

paperwork on Ms. Artesi’s behalf. After her conversation with Rachel, Ms. Miller relayed to Ms.

Artesi that “everything was all set.” On or about 01/09/17, Demoulas provided the FMLA

paperwork to be filled out by the provider.



                                                 7
                                                                      True Copy Attest
             Case 1:19-cv-00214-AJ Document 3 Filed 03/05/19 Page 9 of 33

                                                                     Kimberly T. Myers, Clerk of Court
                                                                            March 1, 2019
       23.      Ms. Artesi’s doctor completed the FMLA paperwork and submitted it to

Demoulas via fax on or about 01/12/17. The FMLA paperwork indicated Ms. Artesi would be

out of work from 12/30/16 to 02/06/17. It was clear from both the fax cover sheet and the FMLA

paperwork that Ms. Artesi was hospitalized in Florida.

       24.      On or about 01/13/17 Demoulas wrote a letter to Ms. Artesi informing her that her

FMLA leave would expire on 01/23/17 and that she must return to work by 01/23/17. Ms. Artesi

did not receive the letter because she was in a Florida hospital, of which Demoulas was aware,

and that Ms. Artesi was not expected to be released until on or about 02/06/17 pursuant to the

FMLA paperwork that had been submitted.

       25.      Ms. Artesi was not discharged from the hospital until 02/08/17.

       26.      On or about 02/10/17, Ms. Artesi’s husband contacted Demoulas to update it on

Ms. Artesi’s status, that she had been released from the hospital but not yet released to return to

work. Ms. Artesi’s husband spoke with Labatte who falsely stated he had not heard anything

from Ms. Artesi for 8 weeks.

       27.      On or about 02/15/17, at a follow-up appointment with her doctor, Ms. Artesi was

released to return to work effective 03/06/17 which release was mailed to Demoulas.

       28.      On or about 02/28/17, Ms. Artesi called Demoulas and spoke with Mr. Paquette to

find out when she was scheduled to work. Mr. Paquette stated he believed she was on the

schedule but that she would need to speak with Labatte to confirm. Given the hostile manner in

which Labatte treated Ms. Artesi, she instead decided to come in to work on 03/06/17, the date

her doctor released her to return to work.

       29.      Sometime shortly after 03/01/17, Ms. Artesi received a letter dated 03/01/17 from

Demoulas stating her health insurance, life insurance, and dental insurance had all been



                                                 8
                                                                         True Copy Attest
          Case 1:19-cv-00214-AJ Document 3 Filed 03/05/19 Page 10 of 33

                                                                        Kimberly T. Myers, Clerk of Court
                                                                               March 1, 2019
terminated effective 02/18/17. This was Ms. Artesi’s first notice that she had purportedly been

terminated and after Mr. Paquette had told her he thought she was on the schedule. Up to the

present time, Ms. Artesi is not aware of her actual termination date.

       30.     Because Ms. Artesi’s insurances were canceled, she called Demoulas and spoke

with Betsy Pellitier/HR, asking her why her insurances had been canceled. Ms. Pellitier directed

Ms. Artesi to contact her supervisor. Ms. Artesi asked, “Did I get fired?”, to which Ms. Pellitier

again directed Ms. Artesi to contact her supervisor.

       31.     On or about 03/06/17, after coming in to work, Ms. Artesi was approached by

Linda Quint, a co-worker, who asked, “What happened to you? DJ and I thought you were in

rehab.” Since only the employees at the main office and Labatte were made aware of the reason

for Ms. Artesi’s absence, one of them had to have informed Ms. Quint and Mr. James that Ms.

Artesi was at a facility. Demoulas violated HIPPA and other privacy rights by disclosing Ms.

Artesi’s personal medical information to other employees who should not have been privy to

details about her medical condition or treatment.

       32.     On or about 03/06/17, shortly after Ms. Artesi punched in for work, Labatte asked

her to come with him into his office. Once in the office, Labatte asked Ms. Artesi why she

thought she still had a job, and that “we haven’t heard anything,” “it was disrespectful you didn’t

call,” and that she had abandoned her job, claiming they didn’t know if she was alive or dead.

However, during the meeting, Labatte acknowledged he had received all of her paperwork

(referring to her medical records and FMLA paperwork on his desk), including the 01/02/17

doctor note and the 02/22/17 doctor letter stating Ms. Artesi could return to work on 03/06/17.

Ms. Artesi was then directed to go home and that Tim Shea, a supervisor, wanted to talk with her

and Labatte would call to let her know the time of the appointment.



                                                 9
                                                                       True Copy Attest
          Case 1:19-cv-00214-AJ Document 3 Filed 03/05/19 Page 11 of 33

                                                                   Kimberly T. Myers, Clerk of Court
                                                                          March 1, 2019
       33.     At approximately 3:30 PM on 03/06/17, Ms. Artesi met with Mr. Shea, Labatte

with Crystal Faucher present as a witness. Mr. Shea stated that because of Ms. Artesi’s lack of

communication with the company and taking a lot of time off, including exhausting her FMLA,

she no longer had a job with the company. Ms. Artesi told Mr. Shea that she had been in regular

contact with the store through submission of medical documentation. Ms. Artesi believes Labatte

had been withholding information from Mr. Shea; and, because Mr. Shea had only begun

working as District Produce Supervisor for the Somersworth store since the Summer of 2016, he

had not had many dealings with Ms. Artesi to know that she was a loyal, hard-working

employee. Ms. Artesi asked Mr. Shea, “There’s no spot for me in 72 stores?” and “After 29 years

that’s it?” Mr. Shea confirmed the decision was final. Ms. Artesi then asked when she was

terminated to which Mr. Shea replied, “Sometime last week”.

       34.     Still in shock that Ms. Artesi was actually terminated, Ms. Artesi’s husband

reached out to the owner of the company. On or about 03/10/17, Ms. Artesi’s husband spoke

with Joseph Schmidt, who is believed to work directly under the owner, Mr. Demoulas. Ms.

Artesi’s husband explained what had happened and that his wife simply wanted her job back.

Mr. Schmidt said he would look into it.

       35.     On or about 03/18/17, Ms. Artesi spoke with Mr. Schmidt, reiterating much of

what her husband had already stated and again asked for her job back. Ms. Artesi was told by

Mr. Schmidt that he would look into it, that the Produce Supervisor, Michael McGuire was on

vacation and he would contact her after he met with that supervisor.

       36.     Upon information and belief, it was not until about 03/18/17 that Mr. Shea, for the

first time, asked Mr. James whether in fact Ms. Artesi’s husband had contacted him on 12/30/16

about Ms. Artesi being hospital and he affirmed the contact had occurred.



                                               10
                                                                     True Copy Attest
          Case 1:19-cv-00214-AJ Document 3 Filed 03/05/19 Page 12 of 33

                                                                   Kimberly T. Myers, Clerk of Court
                                                                          March 1, 2019
       37.     On or about 03/28/17, Mr. Schmidt called Ms. Artesi and stated they were not

going to take her back.

       38.     On or about 03/29/17, Ms. Artesi contacted Demoulas and requested a written

termination notice to clarify the date of her termination. Demoulas refused the request, instead

claiming that Ms. Artesi quit.

       39.     Upon information and belief, Demoulas transferred Labatte to its store in

Seabrook NH, however he was not demoted.

       40.     It should be noted that it is almost impossible to be fired from a Demoulas store.

Demoulas routinely keeps people employed who are believed to have missed up to half of their

shifts, as this had been Ms. Artesi’s observation during her 29 years of employment with

Demoulas.

       41.     Upon information and belief, in approximately 2016, another employee had been

out of work and extremely exhausted her FMLA leave for both her own medical conditions as

well as those of family members, however, she was not terminated.

       42.     Every year Demoulas gives a March bonus to each of its employees. Ms. Artesi

was entitled to approximately $4,000 in bonuses which she never received, presumably because

she was purportedly terminated prior to 03/01/17.

       43.     Defendants’ discrimination against, harassment of and retaliation against Ms.

Artesi has caused her damages. Ms. Artesi claims all damages and equitable relief allowed by

law.

       44.     Ms. Artesi claims damages including but not limited to liberal/enhanced

compensatory damages, punitive damages, lost wages and benefits (past and future), damages

for emotional distress, embarrassment, humiliation, aggravation, loss of her job title and duties,



                                                11
                                                                          True Copy Attest
          Case 1:19-cv-00214-AJ Document 3 Filed 03/05/19 Page 13 of 33

                                                                         Kimberly T. Myers, Clerk of Court
                                                                                March 1, 2019
loss of status, anxiety, loss of sleep, aggravation, embarrassment, loss of reputation, and other

ongoing physical and emotional symptoms, attorney fees, costs, all pre-judgment and post-

judgement interest, and an amount to compensate Ms. Artesi for any negative tax consequences

that result from any judgment or decision.

       45.     Ms. Artesi also requests all equitable relief to which she may be entitled,

including but not limited to reinstatement, training for Demoulas’s employees, an apology, and

appropriate discipline of Labatte up to and including his termination.



                                  COUNT I
         DISABILITY DISCRIMINATION/ HOSTILE WORK ENVIRONMENT
                      AND FAILURE TO ACCOMMODATE
                        NH RSA 354-A, et seq. (Demoulas)

       46.     Ms. Artesi incorporates herein each and every allegation elsewhere in the

Complaint as if fully set forth herein, and further states as follows:

       47.     The condition for which Ms. Artesi was hospitalized in December 2015 –

February 2016 constituted a disability within the meaning of the ADA, as amended, and NH

RSA 354-A. This condition affected Ms. Artesi’s activities of daily living, including to

concentrate, and her ability to work.

       48.     Ms. Artesi’s brief leave was a reasonable accommodation for her position, from

which she promptly tried to return from work, but was only temporarily allowed to be at work

before being fired. Defendant allowed Ms. Artesi to be absent from work for her

hospitalization, accepted paperwork throughout her hospitalization, and then claimed that they

hadn’t heard from her.




                                                 12
                                                                    True Copy Attest
              Case 1:19-cv-00214-AJ Document 3 Filed 03/05/19 Page 14 of 33

                                                                   Kimberly T. Myers, Clerk of Court
                                                                          March 1, 2019
        49.      The conditions for which Ms. Artesi required surgeries, were temporary

disabilities, which impacted her ability to work, and also permanently impacted her reproductive

functions.

        50.      These conditions, singly or in combination, affected Ms. Artesi’s activities of

daily living. Alternatively, Ms. Artesi was perceived as disabled, or had a record of having a

disability.

        51.      Ms. Artesi asserts that the treatment she received and observed, as described

herein related to her disabilities (statements, failure to allow her to return to work/firing her,

failure to accommodate), were because of her disabilities and she was impermissibly

discriminated against and suffered a hostile environment based upon her disabilities, or

perceived disabilities, all contrary to NH RSA 354-A, et. seq. and the ADA/ADAAA which

prohibit discrimination, harassment, hostile environment and terminating someone on the basis

of their disabilities, and also require a reasonable accommodation.

        52.      For example, as to statements, please see paragraph 11 above referencing

harassment of Ms. Artesi by Labatte with regard to Ms. Artesi being out sick from work with the

flu and her attire, and paragraph 12, statements made by Labatte about Ms. Artesi on his first

day at the Somersworth, NH store. Also see, paragraph 13 above referencing harassment of Ms.

Artesi by Labatte upon her return to work after undergoing surgery due to various medical

complications she was experiencing.

        53.       Ms. Artesi claims the disability discrimination/ hostile environment described

above caused her damages as set forth herein. Ms. Artesi claims all damages and equitable relief

as allowed by law.




                                                  13
          Case 1:19-cv-00214-AJ Document 3 Filed 03/05/19 Page 15 of 33
                                                                          True Copy Attest


                                                                         Kimberly T. Myers, Clerk of Court
                                                                                March 1, 2019
                             COUNT II
DISABILITY DISCRIMINATION/ HOSTILE WORK ENVIRONMENT AND FAILURE
                        TO ACCOMMODATE
                       ADA/ADAAA (Demoulas)

       54.      Ms. Artesi incorporates herein each and every allegation elsewhere in the

Complaint as if fully set forth herein, and further states as follows:

       55.      As set forth above in Count I, these actions violated the ADA/ADAAA.

       56.      Ms. Artesi claims the disability discrimination/ hostile environment as described

above, has caused her damages as set forth herein. Ms. Artesi claims all damages and equitable

relief as allowed by law.



                                   COUNT III
                 GENDER DISCRIMINATION/HOSTILE ENVIRONMENT
                          NH RSA 354-A, et seq. (Demoulas)

       57.      Ms. Artesi incorporates herein each and every allegation elsewhere in the

Complaint as if fully set forth herein and further states as follows:

       58.      NH RSA 354-A, et. seq., and Title VII, prohibit discrimination on the basis of

gender, including a hostile environment, whether statements and actions are based on sexual

harassment, of comments based on a person’s gender, or hostility towards someone because of

their gender.

       59.      Ms. Artesi suffered all of these as set forth above. For example, see paragraphs 13

– 18 above; par. 17 referencing harassment of Ms. Artesi by Labatte upon her return to work

after having gotten married; and paragraph 18 above referencing harassment of Ms. Artesi by

Labatte with regard to treatment of Ms. Artesi that was different than the way he treated Ms.

Artesi’s co-workers.




                                                 14
          Case 1:19-cv-00214-AJ Document 3 Filed 03/05/19 Page 16 of 33



       60.     Ms. Artesi claims that the treatment she received as described herein was on the

basis of her gender, and constituted sexual harassment and gender discrimination, all contrary to

NH RSA 354-A, et. seq, and Title VII.

       61.     Ms. Artesi claims the gender discrimination/ hostile environment caused her

damages as set forth herein. Ms. Artesi claims all damages and equitable relief as allowed by

law.                                                                True Copy Attest


                                                                   Kimberly T. Myers, Clerk of Court

                                 COUNT IV          March 1, 2019

                GENDER DISCRIMINATION/HOSTILE ENVIRONMENT
                              TITLE VII (Demoulas)

       62.     Ms. Artesi incorporates herein each and every allegation elsewhere in the

Complaint as if fully set forth herein, and further states as follows:

       63.     As set forth above in Count I, these actions violated Title VII.

       64.     Ms. Artesi claims the gender discrimination/ hostile environment caused her

damages as set forth herein. Ms. Artesi claims all damages and equitable relief as allowed by

law.



                                   COUNT V
                       AIDING AND ABETTING DISCRIMINATION
                           UNDER RSA 354-A, et. seq. (Labatte)

       65.     Ms. Artesi incorporates herein each and every allegation elsewhere in the

Complaint as if fully set forth herein, and further states as follows:

       66.     Mr. Labatte as an individual, aided and abetted his employer Demoulas, in

discriminating against Ms. Artesi, as described elsewhere in this complaint, which is contrary to

NH RSA 354-A, et. seq.



                                                 15
          Case 1:19-cv-00214-AJ Document 3 Filed 03/05/19 Page 17 of 33



       67.     Ms. Artesi claims that Labatte’s aiding and abetting of his employer’s gender

discrimination/hostile environment, on the basis of both gender and disabilities, as well as the

failure to accommodate based on disabilities, as described herein, caused her damages as set

forth herein. Ms. Artesi claims all damages and equitable relief as allowed by law.


                                                                         True Copy Attest
                                           COUNT VI
                                        RETALIATION
                                      NH RSA 354-A, et seq.
                                                                        Kimberly T. Myers, Clerk of Court
                                      And the ADA/ADAAA
                                                                               March 1, 2019
                                       (Both Defendants)

       68.     Ms. Artesi incorporates herein each and every allegation raised elsewhere in the

Complaint as if fully set forth herein and further states as follows:

       69.     Defendants retaliated against Ms. Artesi, including firing her, for exercising her

rights under the ADA, and RSA 354-A, et. seq., and by claiming that Ms. Artesi abandoned her

job.

       70.     Defendants’ retaliation was contrary to RSA 354-A, et. seq., and Defendant

Demoulas’ retaliation was also contrary to the ADA, as amended by the ADAAA.

       71.     Said actions, and failures to act, caused damages to Ms. Artesi as described

herein. Ms. Artesi claims all damages and equitable relief as allowed by law.


                                    COUNT VII
                     VIOLATION OF FAMILY MEDICAL LEAVE ACT
                                    (Demoulas)

       72.     Ms. Artesi incorporates herein each and every allegation raised elsewhere in the

Complaint as if fully set forth herein and further states as follows:

       73.     Ms. Artesi observed how other co-workers with disabilities were treated as to

their taking of FMLA leave, including her supervisor’s negative comments towards these co-

                                                 16
                                                                   True Copy Attest
          Case 1:19-cv-00214-AJ Document 3 Filed 03/05/19 Page 18 of 33

                                                                 Kimberly T. Myers, Clerk of Court
                                                                        March 1, 2019
workers. It was clear to Ms. Artesi that Labatte did not like people who took FMLA leave and

that he retaliated against such individuals.

       74.     Ms. Artesi took FMLA leave from approximately 12/30/16 through 3/06/17, and

filled out the required paperwork, and understood from Defendant Demoulas that she was

granted FMLA leave.

       75.     Ms. Artesi was retaliated against for using FMLA leave by Defendant Demoulas

in terminating her, claiming they had not heard from her.

       76.     Other individuals who had not received FMLA leave, including many that did not

show up for many of their shifts, for no good reason, were not terminated.

       77.     Defendant Demoulas’ violation of the FMLA was willful and knowing, thus

justifying an award of liberal compensatory and liquidated (double) damages.

       78.     Said actions in violation of the FMLA caused damages to Ms. Artesi as described

herein. Ms. Artesi claims all damages and equitable relief as allowed by law.



     WHEREFORE, Ms. Artesi respectfully prays that this Honorable Court and/or a jury order

the following relief:

         A.    Back wages, together with lost fringe benefits and any other benefits, including

increased retirement benefits, which Ms. Artesi would have earned had she not been terminated,

but followed the usual path of job promotion;

         B.    Future wages, fringe benefits, loss of earning capacity and other benefits;

         C.    Reasonable attorney fees, interest and costs;

         D.    Enhanced/liberal compensatory, liquidated, and double damages;

         E.    Punitive damages;



                                                17
         Case 1:19-cv-00214-AJ Document 3 Filed 03/05/19 Page 19 of 33



        F.    An amount to be awarded by the Court to make up for any adverse tax

consequences due to any judgment or award;
                                                                                    True Copy Attest
        G.    All damages which are available under the above-cited laws;

        H.    All available pre-judgment and post-judgment interest;             Kimberly T. Myers, Clerk of Court
                                                                                        March 1, 2019
        I.    All equitable relief which may be available; and,

        J.   Such other and further relief as is just and equitable.



                                                    Respectfully Submitted
                                                    JENNIFER ARTESI, Plaintiff
                                                    By her attorney


Dated: January 23, 2019                      By:           /s/ LESLIE H. JOHNSON
                                                    Leslie H. Johnson, Esquire – NH Bar #5545
                                                    Law Office of Leslie H. Johnson, PLLC
                                                    PO Box 265
                                                    Center Sandwich NH 03227
                                                    (603) 284-6600
                                                    leslie@lesliejohnsonlaw.com




                                               18
                           Case 1:19-cv-00214-AJ Document 3 Filed 03/05/19 Page 20 of 33

                                      THE STATE OF NEW HAMPSHIRE
                                                    JUDICIAL BRANCH
                                                      SUPERIOR COURT
   Strafford Superior Court                                                                           Telephone: 1-855-212-1234
   259 County Farm Road, Suite 301                                                                TTY/TDD Relay: (800) 735-2964
   Dover NH 03820                                                                                    http://www.courts.state.nh.us
 True Copy Attest
                                           SUMMONS IN A CIVIL ACTION
Kimberly T. Myers, Clerk of Court
       March 1, 2019


   Case Name:                 Jennifer Artesi v Demoulas Super Markets, Inc., et al
   Case Number:               219-2019-CV-00041

   Date Complaint Filed: January 23, 2019
   A Complaint has been filed against Demoulas Super Markets, Inc.; Dennis Labatte in this Court. A
   copy of the Complaint is attached.

   The Court ORDERS that ON OR BEFORE:
   March 15, 2019        Jennifer Artesi shall have this Summons and the attached Complaint
                         served upon Demoulas Super Markets, Inc.; Dennis Labatte by in hand or
                         by leaving a copy at his/her abode, or by such other service as is allowed
                         by law.
   April 05, 2019                     Jennifer Artesi shall electronically file the return(s) of service with this
                                      Court. Failure to do so may result in this action being dismissed without
                                      further notice.
   30 days after Defendant            Demoulas Super Markets, Inc.; Dennis Labatte must electronically file an
   is served                          Appearance and Answer or other responsive pleading form with this
                                      Court. A copy of the Appearance and Answer or other responsive
                                      pleading must be sent electronically to the party/parties listed below.

   Notice to Demoulas Super Markets, Inc.; Dennis Labatte: If you do not comply with these
   requirements you will be considered in default and the Court may issue orders that affect you without
   your input.
   Send copies to:
    Leslie Hughes Johnson, ESQ                    Law Office of Leslie H Johnson PLLC 46 Holderness Road PO
                                                  Box 265 Center Sandwich NH 03227
      Demoulas Super Markets, Inc.                875 East Street Tewksbury MA 01876
      Dennis Labatte                              27 Anita Street Rochester NH 03867


                                                                        BY ORDER OF THE COURT

   January 29, 2019                                                     Kimberly T. Myers
                                                                        Clerk of Court
    (126564)


   NHJB-2678-Se (07/01/2018)             This is a Service Document For Case: 219-2019-CV-00041
                                                          Strafford Superior Court
                                                             3/5/2019 10:20 AM
                    Case 1:19-cv-00214-AJ Document 3 Filed 03/05/19 Page 21 of 33


                               THE STATE OF NEW HAMPSHIRE
                                          JUDICIAL BRANCH
                                            SUPERIOR COURT
Strafford Superior Court                                                            Telephone: 1-855-212-1234
259 County Farm Road, Suite 301                                                 TTY/TDD Relay: (800) 735-2964
Dover NH 03820                                                                     http://www.courts.state.nh.us


                                                                                        True Copy Attest
                                        JENNIFER ARTESI
                                   INSTRUCTIONS FOR SERVICE
                                  BY THE SHERIFF’S DEPARTMENT                         Kimberly T. Myers, Clerk of Court
                                                                                             March 1, 2019


Case Name:             Jennifer Artesi v Demoulas Super Markets, Inc., et al
Case Number:           219-2019-CV-00041
Instructions for: Jennifer Artesi
The attached Summons must be sent to the Sheriff’s Department for service. Service must be completed
on or before March 15, 2019.
Further action is required by you
You must:
   Print two copies of the Summons per defendant
   Print two copies of the Notice to Defendant per defendant
   Print two copies of the Complaint filed with the Court per defendant
   Make two packets for service. Each packet should contain:
             o One Summons
             o Once Notice for Defendant
             o One Complaint filed with the Court
   Mail or hand deliver the packets to the Sheriff’s Department in the county where each
      defendant resides.
Sheriff Departments in New Hampshire:
Belknap County Sheriff’s Department:         Hillsborough County Sheriff’s Department:
Carroll County Sheriff’s Department:         Merrimack County Sheriff’s Department:
Cheshire County Sheriff’s Department:        Rockingham County Sheriff’s Department:
Coos County Sheriff’s Department:            Strafford County Sheriff’s Department:
Grafton County Sheriff’s Department:         Sullivan County Sheriff’s Department:

*If one or more of the parties resides out of state, please click here for the requirements*
Service must be made upon the defendant before March 15, 2019.

If the Sheriff is unable to complete service by March 15, 2019 you will receive a “Notice of Incomplete
Service” from the Sheriff’s Department. You may request that new paperwork be issued by electronically
filing a Request for Documents. There is a fee for this request.

The Sheriff will mail the ‘Return of Service’ to you. You MUST electronically file the ‘Return of Service’
with the court by April 05, 2019.

If service is not made as directed, no further action will occur and the case may be dismissed by
the court.


NHJB-2678-Se (07/01/2018)
                    Case 1:19-cv-00214-AJ Document 3 Filed 03/05/19 Page 22 of 33

                   Important Service Information for Sheriff
                                        Do not file this with the court
                            Provide this information to the Sheriff’s Department.
                             See Instructions for Service for more information.
                                              PLEASE PRINT CLEARLY
Date:                                                     Case #:
Who are you requesting to be served?                                                            True Copy Attest
Please provide whatever information you know
Name:
                                                                                               Kimberly T. Myers, Clerk of Court
Address for service (no P.O. boxes):
                                                                                                      March 1, 2019
                                                                 APT #:


Home phone #:                                      Cell phone #:
Sex:       Male             Female                 Race:
Last 4 digits of SS#: xxx-xx-                                                    D.O.B.
Work name & address:


Special instructions for service (i.e. directions, best time to serve, cautions, etc.):



Vehicle description/license plate:


Your Information:
Name (please print):
Residential address:                                             Mailing address:



Phone number to contact you during business hours:
                                           Alternate #:


                                                                 Signature

          ♦IN-HAND SERVICE WILL INCUR EXTRA COSTS DUE TO ADDITIONAL TRAVEL♦

SHERIFF OFFICE USE ONLY: (This will vary by Sheriff’s Office)
Fees Paid: $                         Cash #:                    Check#:
Id#:             Waiver:               Money Order#:                            Credit Card:
Sheriff File #                                                            Authorization #:


NHJB-2678-Se (07/01/2018)
                    Case 1:19-cv-00214-AJ Document 3 Filed 03/05/19 Page 23 of 33
Instructions for filing the Return of Service:
If you are working with an attorney, they will guide you on the next steps. If you are going to
represent yourself in this action, go to the court’s website: www.courts.state.nh.us, select the
Electronic Services icon and then select the option for a self-represented party.

    1. Select “I am filing into an existing case”. Enter 219-2019-CV-00041 and click Next.
    2. When you find the case, click on the link follow the instructions on the screen. On the “What
       would you like to file?” screen, select “File Other Document” and choose “Return of Service”.
    3. Scan the Return of Service packet and follow the instructions in the electronic filing program to
       upload the Return of Service to complete your filing.
    4. If the sheriff was unable to serve the paperwork, you can request new paperwork by filing a
       Request for Documents. On the “What would you like to file?” screen, select “File Other
       Document” and choose “Request for Reissued Summons” from the menu and upload the
       Request for Documents form.


FAILURE TO FILE THESE DOCUMENTS MAY RESULT IN YOUR CASE BEING DISMISSED.

January 29, 2019                                        Kimberly T. Myers
Date                                                    Clerk of Court

You can access documents electronically filed through our Case Access Portal by going to
https://odypa.nhecourt.us/portal and following the instructions in the User Guide. In that process you
will register, validate your email, request access and approval to view your case. After your
information is validated by the court, you will be able to view case information and documents filed in
your case.


                                                        True Copy Attest


                                                       Kimberly T. Myers, Clerk of Court
                                                              March 1, 2019




NHJB-2678-Se (07/01/2018)
                    Case 1:19-cv-00214-AJ Document 3 Filed 03/05/19 Page 24 of 33


                               THE STATE OF NEW HAMPSHIRE
                                           JUDICIAL BRANCH
                                            SUPERIOR COURT
Strafford Superior Court                                                         Telephone: 1-855-212-1234
259 County Farm Road, Suite 301                                              TTY/TDD Relay: (800) 735-2964
Dover NH 03820                                                                  http://www.courts.state.nh.us
                                                                                       True Copy Attest
                                       NOTICE TO DEFENDANT
Case Name:                  Jennifer Artesi v Demoulas Super Markets, Inc., et al     Kimberly T. Myers, Clerk of Court
Case Number:                219-2019-CV-00041                                                March 1, 2019
You have been served with a Complaint which serves as notice that this legal action has been filed
against you in the Strafford Superior Court. Review the Complaint to see the basis for the Plaintiff’s
claim.
Each Defendant is required to electronically file an Appearance and Answer 30 days after service.
You may register and respond on any private or public computer. For your convenience, there is also
a computer available in the courthouse lobby.
If you are working with an attorney, they will guide you on the next steps. If you are going to
represent yourself in this action, go to the court’s website: www.courts.state.nh.us, select the
Electronic Services icon and then select the option for a self-represented party.
       1. Complete the registration/log in process. Click Register and follow the prompts.
        2. After you register, click Start Now. Select Strafford Superior Court as the location.
        3. Select “I am filing into an existing case”. Enter 219-2019-CV-00041 and click Next.
        4. When you find the case, click on the link and follow the instructions on the screen. On the
           “What would you like to file?” screen, select “File a Response to Civil Complaint”. Follow
           the instructions to complete your filing.
        5. Review your Response before submitting it to the court.

IMPORTANT: After receiving your response and other filings the court will send notifications and
court orders electronically to the email address you provide.
A person who is filing or defending against a Civil Complaint will want to be familiar with the Rules of
the Superior Court, which are available on the court’s website: www.courts.state.nh.us.
Once you have registered and responded to the summons, you can access documents electronically
filed by going to https://odypa.nhecourt.us/portal and following the instructions in the User Guide. In
that process you will register, validate your email, request access and approval to view your case.
After your information is validated by the court, you will be able to view case information and
documents filed in your case.


If you have questions regarding this process, please contact the court at 1-855-212-1234.




NHJB-2678-Se (07/01/2018)
                                                                                                                              Filed
                                                                                                      File Date: 2/4/2019 12:38 PM
                    Case 1:19-cv-00214-AJ Document 3 Filed 03/05/19 Page 25 of 33                         Strafford Superior Court
                                                                                                      Clear     Form
                                                                                                                 E-Filed Document
                                THE STATE OF NEW HAMPSHIRE
                                                                                                 Lock & Save Form
                                               JUDICIAL BRANCH
                                             http://www.courts.state.nh.us

Court Name:           Strafford Superior Court
Case Name:            Jennifer Artesi f/k/a Jennifer Tapscott v. Demoulas Super Markets, Inc. d/b/a Market
Case Number:          219-2019-CV-00041
 (if known)
                                      ACCEPTANCE OF SERVICE                             True Copy Attest
Acceptance of Service: (Select One)
                                                                 Kimberly T. Myers, Clerk of Court
✔ Counsel for the following defendant(s):
                                                                        March 1, 2019
Demoulas Super Markets, Inc. 875 East Street, Tewksbury, MA 01876-1495
 (Name)                                (Address)                                                  (Telephone Number)
Dennis Labatte                       27 Anita Street, Rochester, NH 03867
 (Name)                                (Address)                                                  (Telephone Number)


 (Name)                                (Address)                                                  (Telephone Number)

     I will be representing myself (self-represented party),
and waive(s) all formalities of service, accept(s) service of the Summons issued by the Court in this
case and enter(s) the following appearance:

Type of Appearance: (Select One)

✔ Appearance                               Limited Appearance
If limited appearance, describe scope of representation:




NHJB-2961-Se (07/01/2018)                                Page 1 of 2
                                   This is a Service Document For Case: 219-2019-CV-00041          Top of Page
                                                    Strafford Superior Court
                                                       3/5/2019 10:20 AM
               CaseArtesi
Case Name: Jennifer  1:19-cv-00214-AJ     Document
                          f/k/a Jennifer Tapscott     3 Filed 03/05/19
                                                  v. Demoulas          Page Inc.
                                                              Super Markets, 26 of 33 Market
                                                                                 d/b/a
Case Number: 219-2019-CV-00041
ACCEPTANCE OF SERVICE



For non e-filed cases:
I state that on this date I am  mailing by U.S. mail, or   Email (only when there is a prior
agreement of the parties to use this method), or     hand delivering a copy of this document to:


                                                         or
Other party                                                         Other party’s attorney

OR


For e-filed cases:
 ✔ I state that on this date I am sending a copy of this document as required by the rules of the
court. I am electronically sending this document through the court’s electronic filing system to all
attorneys and to all other parties who have entered electronic service contacts (email addresses) in
this case. I am mailing or hand-delivering copies to all other interested parties.


Dona Feeney, Esq                                                    /s/ Dona Feeney, Esq.                     02/04/2019
Name of Filer                                                       Signature of Filer                              Date
Maggiotto, Friedman, Feeney    12854                                (603) 225-5152
Law Firm, if applicable        Bar ID # of attorney                 Telephone
58 Pleasant Street                                                  dfeeney@mffflaw.com
Address                                                             E-mail
Concord                       NH            03301
City                        State         Zip code




                                                                                              True Copy Attest

                                                                                             Kimberly T. Myers, Clerk of Court
                                                                                                    March 1, 2019




NHJB-2961-Se (07/01/2018)                             Page 2 of 2
                                                                                                      Top of 1st Page
                                                                                                                              Filed
                                                                                                       File Date: 3/1/2019 2:13 PM
           Case 1:19-cv-00214-AJ Document 3 Filed 03/05/19 Page 27 of 33                                  Strafford Superior Court
                                                                                                                 E-Filed Document




                                    STATE OF NEW HAMPSHIRE

STRAFFORD, SS                                                                  SUPERIOR COURT
                                                                     DOCKET NO. 219-2019-CV-00041

                                               Jennifer Artesi

                                                       v.

                         DeMoulas Super Markets, Inc. d/b/a Market Basket
                                             And
                                        Dennis Labatte
                                                                                                   True Copy Attest
            NOTICE OF REMOVAL TO STRAFFORD COUNTY SUPERIOR COURT

                                                                                                  Kimberly T. Myers, Clerk of Court
TO:     Kimberly T. Myers, Clerk                                                                         March 1, 2019
        Strafford County Superior Court
        William A. Grimes Justice & Administration Building
        259 County Farm Road, Suite 301
        Dover, NH 03820


        Take notice that pursuant to 28 U.S.C. § 1446, Defendants DeMoulas Super Markets and Dennis

Labatte have this day filed in the Clerk’s Office of the United States District Court for the District of New

Hampshire, Concord, New Hampshire, a Notice of Removal of this case, as shown by copy attached, and

in accordance with the above statute, the State Court should proceed no further herein unless and until the

case is remanded.

                                          Respectfully submitted,

                                          DeMoulas Super Markets
                                          and
                                          Dennis Labatte

                                          By their Attorneys,
                                          MAGGIOTTO, FRIEDMAN, FEENEY & FRAAS, PLLC



Dated: March 1, 2019                        By:    _/s/ Dona Feeney___________________.
                                                   Dona Feeney, Esq. (N.H. Bar #12854)
                                                   58 Pleasant Street
                                                   Concord, NH 03301



                             This is a Service Document For Case: 219-2019-CV-00041
                                              Strafford Superior Court
                                                 3/5/2019 10:20 AM
         Case 1:19-cv-00214-AJ Document 3 Filed 03/05/19 Page 28 of 33



                                            (603) 232-5469 or 225-5152
                                            dfeeney@mffflaw.com



                               CERTIFICATE OF SERVICE


        I hereby certify that a copy of the foregoing Notice of Filing of Notice of Removal and
served through the Superior Court ECF system this 1st day of March, 2019, to Leslie H. Johnson,
Esq.

.

                                                      __/s/ Dona Feeney_________________
                                                      Dona Feeney, Esq.




                                          True Copy Attest


                                         Kimberly T. Myers, Clerk of Court
                                                March 1, 2019
                                                                                                                            Filed
                                                                                                     File Date: 3/1/2019 2:13 PM
          Case 1:19-cv-00214-AJ Document 3 Filed 03/05/19 Page 29 of 33                                 Strafford Superior Court
                                                                                                               E-Filed Document




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE


Jennifer Artesi                                 )
Plaintiff                                       )
                                                )
v.                                              )        Civil Action No.: _________________
                                                )
DeMoulas Super Markets, Inc. d/b/a              )                  True Copy Attest
Market Basket, and                              )
Dennis Labatte                                  )
Defendants                                      )                Kimberly T. Myers, Clerk of Court
                                                                        March 1, 2019

                     NOTICE OF REMOVAL TO CLERK OF COURT

NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. § 1441 (Removal of Civil Actions), 28
 U.S.C. § 1331 (Federal Question), 28 U.S.C. § 1367 (Supplemental Jurisdiction), AND 28
                         U.S.C. § 1446 (Procedure for Removal)

       NOW COME the Defendants, DeMoulas Super Markets and Dennis Labatte, by and

through their attorneys, Maggiotto, Friedman, Feeney & Fraas, PLLC, and submit this Notice of

Removal pursuant to 28 U.S.C. § 1441 (Removal of Civil Actions), 28 U.S.C. § 1331 (Federal

Question), 28 U.S.C. § 1367 (Supplemental Jurisdiction), AND 28 U.S.C. § 1446 (Procedure for

Removal), and in support thereof, states as follows:

       1. Plaintiff commenced a state court action titled Jennifer Artesi v. DeMoulas Super

           Markets, Inc. d/b/a Market Basket and Dennis Labatte in the Strafford County

           Superior Court, Docket No. 219-2019-CV-0001, through service upon the

           Defendant’s counsel. A true and accurate copy of the Complaint is attached as Exhibit

           A.

       2. This civil action is removable under 28 U.S.C. § 1441 because Plaintiff alleges

           violations of federal law against the Defendant, specifically, violations of Plaintiff’s

           protections under Title VII of the Civil Rights Act of 1964, the Americans with




                          This is a Service Document For Case: 219-2019-CV-00041
                                           Strafford Superior Court
                                              3/5/2019 10:20 AM
         Case 1:19-cv-00214-AJ Document 3 Filed 03/05/19 Page 30 of 33



          Disabilities Act, 42 US.C. 21, and 29 U.S.C. 28 for alleged violations of Plaintiff’s

          protections under the Family Medical Leave Act.

      3. The United States District Court for the District of New Hampshire has proper subject

          matter jurisdiction over and is the proper venue for those claims.

      4. Plaintiff also alleges retaliation and discrimination under N.H. RSA 354-A which

          arises out of the same alleged facts as the federal claims above and by which this

          Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

      5. The time for removal has not expired as the Defendant was served in this matter on

          February 4, 2019.

      6. A copy of this notice of removal has been sent to Plaintiff (Exhibit B) and to the

          Strafford County Superior Court (Exhibit C).

      7. A verified copy of the full record in from the Strafford County Superior Court will

          follow once obtained by the undersigned counsel.



                                                                    True Copy Attest
                                    Respectfully submitted,

                                    DeMoulas Super Markets        Kimberly T. Myers, Clerk of Court
                                    and                                  March 1, 2019
                                    Dennis Labatte

                                    By their Attorneys,
                                    MAGGIOTTO, FRIEDMAN, FEENEY & FRAAS, PLLC



Dated: March 1, 2019                  By:    _/s/ Dona Feeney___________________.
                                            Dona Feeney, Esq. (N.H. Bar #12854)
                                            58 Pleasant Street
                                            Concord, NH 03301
                                            (603) 232-5469 or 225-5152
                                            dfeeney@mffflaw.com
          Case 1:19-cv-00214-AJ Document 3 Filed 03/05/19 Page 31 of 33




                                CERTIFICATE OF SERVICE


       I hereby certify that a copy of the foregoing Notice of Removal has been e-mailed this 1st
day of March, 2019, to Leslie H. Johnson, Esq.

                                                       __/s/ Dona Feeney_________________
                                                       Dona Feeney, Esq.




                                            True Copy Attest


                                           Kimberly T. Myers, Clerk of Court
                                                  March 1, 2019
                                                                                                                                  Filed
                                                                                                           File Date: 3/1/2019 2:19 PM
           Case 1:19-cv-00214-AJ Document 3 Filed 03/05/19 Page 32 of 33                                      Strafford Superior Court
                                                                                                                     E-Filed Document




                                    STATE OF NEW HAMPSHIRE

STRAFFORD, SS                                                                  SUPERIOR COURT
                                                                     DOCKET NO. 219-2019-CV-00041

                                                Jennifer Artesi

                                                       v.

                          DeMoulas Super Markets, Inc. d/b/a Market Basket
                                              And                          True Copy Attest
                                         Dennis Labatte

                                REQUEST FOR CERTIFIED RECORD                          Kimberly T. Myers, Clerk of Court
                                                                                             March 1, 2019


    NOW COME the defendants, by and through their counsel, Maggiotto, Friedman, Feeney & Fraas,

PLLC, and hereby requests that this Court provide a certified copy of the entire Court record in this

matter, and in support thereof, states as follows:

    1. On or about March 1, 2019 the defendants removed this matter from Strafford County Superior

        Court to the United States District Court for the District of New Hampshire.

    2. The defendants now request a certified copy of the entire Court record to provide to the US

        District Court for the District of New Hampshire.

                                          Respectfully submitted,

                                          DeMoulas Super Markets
                                          and
                                          Dennis Labatte

                                          By their Attorneys,
                                          MAGGIOTTO, FRIEDMAN, FEENEY & FRAAS, PLLC



Dated: March 1, 2019                      By:         _/s/ Dona Feeney___________________.
                                                     Dona Feeney, Esq. (N.H. Bar #12854)
                                                     58 Pleasant Street
                                                     Concord, NH 03301
                                                     (603) 232-5469 or 225-5152
                                                     dfeeney@mffflaw.com




                             This is a Service Document For Case: 219-2019-CV-00041
                                              Strafford Superior Court
                                                 3/5/2019 10:20 AM
          Case 1:19-cv-00214-AJ Document 3 Filed 03/05/19 Page 33 of 33




                                CERTIFICATE OF SERVICE


       I hereby certify that a copy of the foregoing Request for Certified Record has been served
through the Superior Court’s ECF system this 1st day of March, 2019, to Leslie H. Johnson, Esq.

                                                        __/s/ Dona Feeney_________________
                                                        Dona Feeney, Esq.




                                       True Copy Attest


                                      Kimberly T. Myers, Clerk of Court
                                             March 1, 2019
